Citation Nr: 0714525	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to an effective date earlier than December 9, 
2003, for the grant of a 70 percent disability rating for 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from April 1970 to September 
1973.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Roanoke, 
Virginia.

The veteran submitted a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) in March 2007, claiming that he was 
unemployable and due a total disability rating due to 
unemployability as a result of his service-connected PTSD.  
However, the Board points out that the veteran was granted 
entitlement to a TDIU (total disability rating based on 
individual unemployability) in a November 2005 rating 
decision on the basis that his service-connected PTSD and his 
service-connected diabetes mellitus, in combination, rendered 
him unemployable.  The rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate him 
or her for the actual impairment of earning capacity.  See 
38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 
(1994).


FINDINGS OF FACT

1.  The veteran's PTSD causes depression, social avoidance 
and isolation, hypervigilance, and impaired sleep, but his 
PTSD does not cause suicidal or homicidal ideation, obsessive 
rituals, impaired thought processes, delusions or 
hallucinations, disorientation, or neglect of personal 
appearance and hygiene.

2.  On December 9, 2003, the veteran was afforded a VA 
examination in order to determine the veteran's level of 
impairment due to his PTSD.

3.  A March 2004 rating decision granted a 70 percent 
disability rating for the veteran's PTSD, effective December 
9, 2003.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria are not met for an effective date earlier 
than December 9, 2003, for the grant of entitlement to a 70 
percent disability rating for service-connected PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2005); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected PTSD and for an earlier effective date for the 
grant of a 70 percent rating for his PTSD.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims.  

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's PTSD is presently evaluated as 70 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
70 percent disability evaluation is assigned under this Code 
for occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, including 
due to a TDIU, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2006).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Increased Rating for PTSD

Considering the evidence relating to the veteran's service-
connected PTSD under the relevant rating criteria, Diagnostic 
Code 9411, the Board finds that the veteran's disability 
picture is most consistent with the current 70 percent 
disability evaluation, and that an increased disability 
evaluation is not warranted.  In this regard, the objective 
clinical evidence of record does not show that the veteran 
experiences obsessional rituals which interfere with routine 
activities, or that he has intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  The veteran also 
does not have grossly impaired thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities associated with daily living (including 
maintaining personal hygiene); disorientation as to time or 
place; memory loss for names of close relatives, 
own occupation, or own name, as a result of his service-
connected PTSD.  

Although the Board acknowledges that the veteran demonstrated 
suicidal ideation without intent and hallucinations while 
intoxicated, there was no evidence of suicidal or homicidal 
ideation, nor evidence of delusions or hallucinations when he 
is sober.  Likewise, when sober, the veteran had good hygiene 
and was alert, cooperative, and correctly oriented in all 
spheres (to time, place, and person).  Moreover, his memory 
deficits and problems with his speech and thought process 
have not been associated with his psychiatric symptomatology.  
Instead, the record indicates that these symptoms are 
associated with his nonservice-connected dementia due to 
multiple cerebrovascular accidents.  As such, the Board 
cannot use these unrelated conditions as a basis for 
increasing the rating for his PTSD.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

According to the veteran's VA treatment records, the veteran 
was oriented and cooperative during his group therapy 
sessions and his hospitalizations related to his nonservice-
connected alcohol dependence.  His memory was unimpaired, and 
his insight and judgment were fair.  There was also no 
evidence of psychosis or paranoia, and he continued to have 
contact with some friends and his family.  He also did not 
suffer from delusions, hallucinations, or impaired thought 
processes.  Similarly, there was no evidence of involuntary 
movements or psychomotor agitation.  Further, while he 
experienced acute depression related to the death of his 
foster mother and the suicide of a friend, he otherwise 
reported his mood as good, and his affect was mood congruent 
and restricted.  

Additionally, the veteran's most recent Global Assessment of 
Functioning (GAF) score, as a result of the impact of his 
service-connected PTSD was 56 in August 2004.  The GAF score 
is a scaled rating reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV), GAF scores of 
51 to 60 are indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty 
in social or occupational functioning (i.e., few friends, 
conflicts with peers).  Although the veteran's December 2003 
VA examination found that the veteran had a GAF score of 38, 
which is indicative of impairment in reality testing or 
communication or major impairment in work or school, family 
relations, judgment, thinking, or mood, this GAF score is 
inconsistent with the scores assessed at the veteran's other 
VA psychiatric evaluations, particularly in light of the 
veteran's objective manifestations of his PTSD.  Similarly, 
the VA examiner noted that this score also reflected the 
veteran's limitations due to his nonservice-connected 
dementia.  The Board acknowledges that a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this 
regard, the VA medical providers' clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant, objective symptoms of the veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores; they are commensurate 
with his current rating.  See 38 C.F.R. § 4.7.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD, 
standing alone, has caused marked interference with his 
employment (beyond that contemplated by his 70 percent 
schedular rating) or that his PTSD necessitated frequent 
periods of hospitalization such that application of the 
regular schedular rating standards is rendered impracticable.  
In fact, veteran's hospitalizations during the relevant time 
period were for treatment of acute alcohol withdrawal and 
alcohol dependence, and not his PTSD.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
70 percent for PTSD.  Accordingly, the preponderance of the 
evidence is against the claim, and it must be denied because 
the benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Earlier Effective Date for 70 Percent Rating of PTSD

As previously mentioned, the veteran was assigned a 70 
percent disability evaluation effective December 9, 2003, the 
date of a VA examination provided in order to determine the 
veteran's current level of impairment due to his service-
connected PTSD.  This disability evaluation was assigned in a 
March 2004 rating decision.  The veteran disagreed with the 
effective date assigned, an SOC was issued in October 2004, 
and he perfected his appeal.

In his VA Form 646, the veteran's representative requested 
that the veteran's 70 percent disability evaluation be 
granted effective as of the date of the grant of service 
connection for PTSD.  In this regard, the veteran and his 
representative assert that the veteran's symptoms between 
December 1994 and December 2003 are sufficient to sustain a 
70 percent disability evaluation for his service-connected 
PTSD.  However, the rating criteria for a disability 
evaluation in excess of 30 percent for the veteran's PTSD 
were simply not met prior to the veteran's December 9, 2003 
VA examination.  Prior to that date, the veteran did not 
objectively demonstrate PTSD symptoms sufficient to warrant a 
rating in excess of 30 percent.  VA treatment records show 
mild symptoms interrupted by acute exacerbations due to 
situational stressors and alcohol abuse.  The veteran 
consistently denied suicidal and homicidal ideation, as well 
as delusions and hallucinations.  As such, the effective date 
for the grant of the 70 percent rating for his service-
connected PTSD cannot be earlier than the first date in which 
it was factually ascertainable that his symptomatology had 
worsened.  See 38 C.F.R. § 3.400(b), (o).  See, too, 
Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (the date of 
entitlement to award of benefits, i.e., service connection, 
does not necessarily coincide with the date entitled to a 
certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for a disability rating in excess of 70 percent for 
PTSD is denied.

The claim for an effective date earlier than December 9, 
2003, for the grant of a 70 percent disability evaluation for 
service-connected PTSD also is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


